Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of the 27th day of
October, 2009 (hereinafter referred to as the “Effective Date”), by and between
AMEDISYS, INC., (hereinafter referred to as “Amedisys” or the “Company”), a
Delaware corporation having its principal place of business at 5959 South
Sherwood Forest Boulevard, Baton Rouge, Louisiana, 70816, and MICHAEL O.
FLEMING, M.D. (hereinafter referred to as “Fleming”), an individual of the full
age of majority and capacity residing at [REDACTED].

RECITALS

WHEREAS, Amedisys owns, manages, and/or operates agencies and facilities for the
provision of home health and hospice services (hereinafter referred to, along
with such other businesses now or hereafter conducted or engaged in by Amedisys,
as the “Business” or the “Services”), and

WHEREAS, Fleming has, as of the Effective Date, been hired by the Company as its
Chief Medical Officer, in accordance with the terms of this Agreement.

NOW THEREFORE, in consideration of the employment referenced herein, as well as
other mutual promises and covenants contained in this Agreement, the parties
agree as follows:

 

1. Employment; Position. Amedisys hereby employs Fleming as of the Effective
Date in the position of Chief Medical Officer, and Fleming hereby accepts such
employment, in accordance with the terms of this Agreement.

 

2.

Performance of Duties. Fleming shall report directly to the Company’s Chief
Executive Officer. Fleming’s principal place of employment shall be the
corporate offices of the Company located in Baton Rouge, Louisiana. Fleming
shall oversee the Company’s clinical and quality initiatives and shall have such
responsibilities and authorities and perform such duties as are customary for
the Chief Medical Officer of a publicly held company similar in size and
businesses as the Company as they exist from time to time and such other
reasonable additional duties as may be prescribed from time to time by the
Company’s Chief Executive Officer. Fleming’s responsibilities shall include, but
shall not be limited to, (i) advising the Company on clinical and quality
improvement initiatives, (ii) serving as a member of the Company’s Clinical
Standards Board, (iii) ensuring via the Clinical Standards Board that the
Company’s clinical programs are based upon research-based practice protocols
and/or evidence-based standards of care, (iv) providing appropriate clinical
recommendations for the new model of comprehensive, continuous chronic care
management, (v) advising the Chief Executive Officer on compliance issues
relating to all clinical and quality initiatives, (vi) assisting the Chief
Compliance Officer on compliance issues relating to all clinical and quality
initiatives, (vii) advising the Senior Vice President of Clinical Operations on
clinical and quality initiatives, (viii) advising the Chief Executive Officer on
the work of the Amedisys Strategic Advisory Board, (ix) supporting strategic
relationships/partnerships for the Medical Home Demonstration Project,
Independence at Home Project, house call practices and other projects, as
necessary,



--------------------------------------------------------------------------------

 

(x) facilitating key research and development efforts, (xi) assisting the Chief
Executive Officer on the work of the Alliance for Home Health Quality and
Innovation, (xii) leading efforts in the expansion of the Company’s medical
director education seminars and in-services, (xiii) advising on
medical/physician association outreach (i.e., as a liaison with these groups so
that they can see the Company as a solution to their members’ needs),
(xiv) developing, supporting and fostering physician relationships for and with
the Company, including by building on current relationships and by expanding the
role of the Company in working with physicians and physicians’ practices in
building the new model of care for the aging, multi-morbid population,
(xv) facilitating the Company’s hospital relationship efforts, (xvi) providing
governmental relations support to the Company at Federal and state levels, as
well as with health plans, (xvii) assisting the Chief Executive Officer in the
development of political and legislative initiatives, (xviii) representing the
Company in consultations with other business interest groups/medical home
groups/governmental groups, etc., (xix) representing the Company in dealings
with the Louisiana Department of Health and Hospitals, Louisiana Health Care
Quality Forum and Louisiana Business Group on Health, (xx) facilitating
partnerships with associations and affiliate groups (e.g., Primary Care
Collaborative, AAFP, National Health Counsel, etc.), (xxi) assisting with
various marketing components as they relate to physicians, including but not
limited to the expanded use of Mercury Doc and (xxii) serving as a liaison in
negotiations for managed care contracts.

 

3. Devotion of Time. Fleming agrees to devote his full time and attention
(except for periods of vacation or absence due to illness, and for reasonable
community service activities) to the business affairs of the Company to the
extent necessary to discharge his responsibilities hereunder and to use his
reasonable best efforts to perform such responsibilities faithfully and
efficiently.

 

4. Term of Employment. This Agreement shall begin as of the Effective Date and
shall continue until terminated either by Fleming, as set forth in Section 6.2
below, or by the Company, which termination shall be effective as provided
herein. It is expressly understood by the parties that Fleming’s employment is
employment-at-will and there is no guarantee of ongoing employment or employment
for any specified term.

 

5.

Compensation and Benefits.

 

  5.1. Base Salary. In consideration of Fleming’s employment, the Company shall
pay Fleming an annual salary in the amount of not less than $210,000 (as such
annual salary may be annually adjusted, the “Base Salary”), which amount shall
be subject to tax and other withholdings and payable in accordance with the
Company’s regular payroll practices. Fleming will be entitled to receive Base
Salary adjustments consistent with the Company’s policies applicable to its
senior vice-presidents.

 

  5.2. Restricted Stock. Beginning in 2009, Fleming shall be eligible annually
to receive shares of restricted Company stock, subject to the approval of the
Company’s Board of Directors. The stock grant for 2009 shall have a value of
$60,000.

 

  5.3.

Incentive Compensation and Benefit Programs. Fleming shall be eligible to
participate in the Company’s annual incentive plan with a target award
opportunity (“Target Bonus”) equal to no less than 50% of his Base Salary in

 

2



--------------------------------------------------------------------------------

 

accordance with and subject to the terms of the Company’s incentive plan
applicable to its senior vice-presidents. In addition, during his employment,
Fleming shall be entitled to participate in other compensation, pension, and
welfare benefit plans and programs of the Company as are made available to the
Company’s senior vice-presidents or to its employees generally, as such plans
and programs may be in effect from time to time, including without limitation,
paid time off, deferral, health, medical, dental, long-term disability, travel,
accident and life insurance plans, subject to applicable eligibility
requirements. The Company expressly retains the right to modify or terminate any
such plans and programs in its sole discretion. In no case shall Fleming be
awarded any options or stock appreciation rights with an exercise price less
than 100% of “Fair Market Value.” For purposes of this Agreement, Fair Market
Value shall be equal to the price of the Company’s stock on the date of grant of
such award as determined pursuant to the related award.

 

  5.4 Reimbursement of Expenses. The Company shall reimburse Fleming for all
items of travel and other expenses reasonably and necessarily incurred by him in
the course of his employment and for the benefit of the Company, subject to the
limitations and requirements of the Company’s policy applicable to senior
vice-presidents or to its employees generally.

 

6. Termination of Employment. Fleming’s employment may be terminated at any time
in accordance with, and subject to, the following terms and conditions:

 

  6.1 Termination by Company. The Company shall have the right to terminate
Fleming’s employment, with or without Cause (as defined below), at any time and
subject to the sole discretion of the Company, subject only to the terms of this
Agreement.

 

  6.1.1 Termination of Employment for Cause. The Company may terminate Fleming’s
employment if such termination is for “Cause”, which shall specifically include,
but shall not be limited to the following occurrences:

 

  a. A material default or breach by Fleming of any of the provisions of this
Agreement which is detrimental to the Company or the Business;

 

  b. Actions by Fleming constituting fraud, abuse, or embezzlement;

 

  c. Fleming’s intentionally furnishing materially false, misleading, or
omissive information to the Company’s Chief Executive Officer, Chief Operating
Officer or Chief Financial Officer, or to the Board or any committee thereof
(specifically including the Company’s Audit Committee and/or Compliance
Committee);

 

  d. Actions of Fleming constituting a breach of the confidentiality of the
Business and/or trade secrets of the Company;

 

3



--------------------------------------------------------------------------------

  e. Violation by Fleming of the restrictive covenants contained in this
Agreement; or

 

  f. Fleming’s willful failure to follow reasonable and lawful directives of the
Company’s Chief Financial Officer or Chief Executive Officer, which are
consistent with Fleming’s job responsibilities.

 

  6.1.2 Effect of Termination of Employment for Cause. In the event that the
Company terminates the employment of Fleming for Cause, Fleming shall cease to
be an employee of Company and shall cease to have any power or authority of his
position as of the effective date of the termination. In such event, Fleming
shall be entitled to and his sole remedies shall be: (i) his then current Base
Salary through the date of the termination of his employment, which shall be
paid in a single lump sum not later than 15 days following his termination of
employment; (ii) any incentive awards earned but not yet paid (if any), which
shall be paid in a single lump sum not later than 15 days following his
termination of employment; and (iii) other or additional benefits then due and
earned in accordance with applicable plans or programs of the Company. Fleming
shall not be entitled to participate in any incentive awards for the year (or
other applicable incentive award plan period) in which he is terminated and
shall not be entitled to receive Severance Compensation (as hereafter defined)
as set forth in Section 6.3 below or any other additional compensation of any
kind. Notwithstanding the foregoing, in the event that Fleming is terminated for
Cause, Fleming shall nonetheless remain bound by the provisions of Sections 8
and 9 of this Agreement, and shall continue to abide by the restrictions thereof
for the duration provided therein.

 

  6.1.3 Termination of Employment Without Cause; Effect. In the event that the
Company terminates the employment of Fleming without Cause (meaning his
employment is terminated by the Company for any reason other than Cause or due
to death or disability), Fleming shall cease to be an employee of Company and
shall cease to have any power or authority of his position as of the effective
date of the termination. In such event, Fleming shall be entitled to and his
sole remedies shall be: (i) his then current Base Salary through the date of the
termination of his employment, which shall be paid in a single lump sum not
later than 15 days following his termination of employment; (ii) any incentive
awards earned but not yet paid (if any), which shall be paid in a single lump
sum not later than 15 days following his termination of employment; (iii) other
or additional benefits then due and earned in accordance with applicable plans
or programs of the Company and (iv) Severance Compensation as set forth in
Section 6.3. Fleming shall not be entitled to participate in any incentive
awards for the year (or other applicable incentive award plan period) in which
he is terminated. Fleming shall remain bound by the provisions of Sections 8 and
9 of this Agreement, and shall continue to abide by the restrictions thereof for
the duration provided therein.

 

4



--------------------------------------------------------------------------------

  6.1.4 Termination Due to Death or Disability. The employment of Fleming shall
terminate on the date of his death or upon notice of termination of employment
by the Company due to Disability (as defined below). In the event Fleming’s
employment with the Company is terminated due to his death or Disability,
Fleming, or his estate or beneficiaries, as the case may be, shall be entitled
to, and the sole remedies under this Agreement shall be: (i) his then current
Base Salary through the date of the death or notice of termination due to
Disability, which shall be paid in a single lump sum not later than 15 days
following his termination of employment; (ii) any incentive awards earned but
not yet paid (if any), which shall be paid in a single lump sum not later than
15 days following his death or Disability; and (iii) other or additional
benefits then due and earned in accordance with applicable plans or programs of
the Company. Fleming, or his estate or beneficiaries, as the case may be, will
be ineligible to participate in any incentive awards for the year (or other
applicable incentive award plan period) in which he is terminated due to death
or Disability and shall not be entitled to receive Severance Compensation as set
forth in Section 6.3 below or any other additional compensation of any kind. For
purposes of this Agreement, the term “Disability” means Fleming’s inability to
perform his responsibilities hereunder by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months.

 

  6.2

Termination of Employment by Fleming. Pursuant to this Section 6.2, Fleming may
terminate his employment with Company upon ninety (90) days advance written
notice to the Company. Such notice shall set forth in sufficient detail for the
Company to understand the nature of the facts underlying said termination. In
such event, Fleming shall cease to be an employee of Company and shall cease to
have any power or authority of his position as of the effective date of
termination (i.e., ninety days following submission of notice) or such earlier
time as the Company may elect in its sole discretion. Upon termination of
employment by Fleming, he shall be entitled to and his sole remedies shall be:
(i) his then current Base Salary through the date of the termination of his
employment, which shall be paid in a single lump sum not later than 15 days
following his termination of employment; (ii) any incentive awards earned but
not yet paid (if any), which shall be paid in a single lump sum not later than
15 days following his termination of employment; and (iii) other or additional
benefits then due and earned in accordance with applicable plans or programs of
the Company. Fleming shall not be entitled to participate in any incentive
awards for the year (or other applicable incentive award plan period) in which
he is terminated and shall not be entitled to receive Severance Compensation as
set forth in Section 6.3 below or any other compensation of any kind. Fleming
shall remain bound by the provisions of Sections 8 and 9 of this Agreement, and
shall continue to abide by the restrictions thereof for the duration provided
therein. Notwithstanding the foregoing, in the event that Fleming terminates his
employment with the Company for Good Reason, the termination will be treated as
a

 

5



--------------------------------------------------------------------------------

 

termination by the Company without Cause and Fleming will be entitled to the
remedies set forth in Section 6.1.3. “Good Reason” means the occurrence of any
of the following circumstances without Fleming’s express prior written consent:
(a) a material reduction in Base Salary; (b) a relocation of corporate offices
of the Company outside a 50-mile radius of Baton Rouge, Louisiana, (c) a
material diminution of Fleming’s authority, responsibility or duties, or (d) any
action or inaction which causes a material breach by the Company of its
obligations under this Agreement. For purposes of this Agreement, Good Reason
shall not be deemed to have occurred unless Fleming provides the Company with
notice of one of the conditions described above within 90 days of the existence
of the condition, and the Company is provided at least 30 days to cure the
condition.

 

  6.3 Severance Compensation. In the event that the Company agrees or is
obligated (pursuant to Sections 6.1.3 or 6.2 (termination with Good Reason)) to
provide Severance Compensation, the Company shall pay Fleming an amount equal to
six (6) months of his then current monthly Base Salary, less tax and other
withholdings (the “Severance Compensation”), payable by the Company via
regularly scheduled payroll distributions, beginning upon the first regular
payday following the termination, until the entire severance amount due Fleming
is paid in full. Notwithstanding the foregoing, in the event of the issuance of
a final, unappealable order to the effect that Fleming has breached Section 8 or
Section 9 of this Agreement (a “Final Order of Material Breach”), Fleming shall
not be entitled to any Severance Compensation. Should, for any reason, Fleming
refuse or fail to timely execute the Release as presented to him by the Company
(which shall be identical to or substantially similar to the Release attached
hereto as Attachment 6.3) Fleming shall be deemed to have foregone the entirety
of the Severance Compensation otherwise due or offered to him, and Fleming shall
not be entitled to any further Severance Compensation from the Company.

 

  6.4 Section 409A Specified Employee. If Fleming is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”), to the extent
required to comply with Section 409A of the Code, any payments required to be
made pursuant to Sections 6.1.3 or 6.2 which are deferred compensation and
subject to Section 409A of the Code (and do not qualify for an exemption
thereunder) shall not commence until one day after the day which is six
(6) months from the date of termination. Should this Section 6.4 result in a
delay of payments to Fleming, on the first day any such payments may be made
without incurring a penalty pursuant to Section 409A of the Code (the “409A
Payment Date”), the Company shall begin to make such payments as described in
this Section 6.4 provided that any amounts that would have been payable earlier
but for application of this Section 6.4 shall be paid in a lump-sum on the 409A
Payment Date.

 

7.

Representations by Fleming. Fleming hereby represents to the Company that he is
physically and mentally capable of performing his duties hereunder and he has no
knowledge of present or past physical or mental conditions that would cause him
not to be able to perform his duties hereunder. Fleming further represents to
the Company that he has never been convicted of

 

6



--------------------------------------------------------------------------------

 

any criminal offense or found (either through adjudication or settlement)
civilly liable for any violation of any federal or state health care fraud or
abuse law. Fleming further represents to the Company that he has not been
sanctioned, excluded, debarred, suspended, or otherwise prohibited from
participation in a federal health care program pursuant to the provisions of 42
U.S.C. § 1320a et seq. and that he is a Board Certified Physician.

 

8. Confidentiality, Return of Company Materials, Non-Disclosure, Cooperation
with Litigation and Non-Disparagement.

 

  8.1 Confidentiality. Fleming shall not, during his employment with the Company
or at any time thereafter, make use of or divulge, disclose, communicate,
furnish, distribute, or make available or accessible to anyone, without the
Company’s prior written consent, any Confidential Information (as defined below)
except in the performance of his duties or when required to do so by legal
process that orders him to divulge such information. In the event he is so
ordered, he shall give prompt written notice to the Company in order to allow
the Company to object to such order. “Confidential Information” shall mean
(i) all proprietary information concerning the business of the Company or any
subsidiary including information relating to any of their products, product
development, trade secrets, customers, suppliers, finances, and business plans
and strategies, and (ii) information regarding the organization structure and
the names, titles, status, compensation, benefits and other proprietary
employment-related aspects of the employees of the Company and the Company’s
employment practices. Excluded from the definition of Confidential Information
is information (A) that is or becomes part of the public domain, other than
through the breach of this Agreement by Fleming or (B) regarding the Company’s
business or industry properly acquired in the course of his career in the
Company’s industry and that is not proprietary to the Company. For this purpose,
information known or available generally within the trade or industry of the
Company or any subsidiary shall be deemed to be known or available to the
public.

 

  8.2 Ownership of Information. Fleming recognizes that any and all Confidential
Information and copies or reproductions or portions thereof, relating to the
Company’s operations and activities made or received by Fleming in the course of
his employment are and shall be the exclusive property of the Company, and
Fleming holds and uses same as trustee and a fiduciary for the Company and, at
all times, subject to the Company’s sole control; and Fleming will deliver same
to the Company at the termination of his employment, or earlier if so requested
by the Company in writing. All of such Confidential Information, and/or any
portion(s) thereof, which if lost or used by Fleming outside the scope of his
employment, could cause irreparable and continuing injury to the Company and its
Business for which there may not be an adequate remedy at law, and for which the
Company is entitled to secure the relief afforded in Section 10, in addition to
any other right or remedy available under law, equity, or this Agreement.
Accordingly, Fleming acknowledges that compliance with the provisions of this
Section 8 is necessary to protect the goodwill and other proprietary interests
of the Company and is a material condition of employment.

 

7



--------------------------------------------------------------------------------

  8.3 Confidentiality of the Agreement. During his employment with the Company
and thereafter, Fleming shall not disclose the existence or contents of this
Agreement beyond what is disclosed in the proxy statement or documents filed
with the government unless and to the extent such disclosure is required by law,
by a governmental agency, or in a document required by law to be filed with a
governmental agency or in connection with enforcement of his rights under this
Agreement. This restriction shall not apply to such disclosure by him to members
of his immediate family, his tax, legal or financial advisors, any lender, or
tax authorities, or to potential future employers to the extent necessary, each
of whom shall be advised not to disclose such information, and any disclosure
that may be necessary in connection with enforcement of this Agreement.

 

  8.4 Post-Employment Cooperation. Fleming agrees to cooperate with the Company,
during his employment with the Company and thereafter (including following his
termination of employment for any reason), by making himself reasonably
available to testify truthfully on behalf of the Company or any subsidiary in
any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary, in all reasonable
respects in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities. The Company agrees to reimburse Fleming, on an
after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

 

  8.5 Non-Disparagement of the Company. Fleming agrees that, during his
employment with the Company and thereafter (including following his termination
of employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
any subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Fleming from making truthful statements or disclosures
(a) that are required by applicable law, regulation, or legal process, (b) in
connection with the enforcement of this Agreement, or (c) to members of his
immediate family, his tax, legal or financial advisors, any lender, or tax
authorities, or to potential future employers to the extent necessary, each of
whom shall be advised not to disclose such information.

 

  8.6 HIPAA Confidentiality Agreement. Simultaneously with his execution hereof,
Fleming shall execute a separate HIPAA Confidentiality Agreement, which shall be
expressly incorporated herewith as Attachment 8.6 hereto.

 

8



--------------------------------------------------------------------------------

9. Restrictive Covenants.

 

  9.1 Non-Solicitation /Non-Tamper/Non-Competition Covenants. As an inducement
to cause the Company to enter into this Agreement, and for all consideration
contained herein and afforded hereby, Fleming covenants and agrees that during
his employment and for a period of twenty-four (24) months after he ceases to be
employed by the Company (or for Section 9.1.3(b) such shorter period specified
thereunder), regardless of the manner or cause of termination:

 

  9.1.1 Solicitation of Business. He will not initiate any contact with, call
upon, solicit business from, sell or render services to any client, referral
source, or patient of the Business or any Company affiliate within the area in
which such conducts business, a descriptive list of which is included as
Attachment 9.1.1 hereto, which is attached hereto and expressly incorporated
herein (hereinafter referred to as “Restricted Areas”), for or on behalf of
himself or any business, firm, proprietorship, corporation, partnership, limited
liability company, company, association, entity, or venture primarily engaged in
the business of providing in-home nursing health care services and/or hospice
care, which is a similar business to the Business (hereinafter referred to as a
“Competing Business”), and Fleming shall not directly or indirectly aid, assist,
or consult with any other person, firm, or organization to do any of the
aforesaid acts. The parties acknowledge that the Business is rapidly expanding,
and it is the parties’ intent that Fleming’s responsibilities extend to the
entirety of the service area in which Amedisys conducts business; and in order
to prevent ongoing, repetitious amendments to this Agreement solely for the
purpose of updating the Restricted Area, the parties agree that the Restricted
Area, inclusive of Attachment 9.1.1 shall be self-amending to include all
counties and States in which the Company conducts business at any time during
Fleming’s tenure with the Company, and in no event shall such Restricted Area be
less than that contained in Attachment 9.1.1. In the event Company’s service
area extends into counties and/or States beyond those specifically denominated
in Attachment 9.1.1, the parties intend and agree that Fleming’s continued
employment thereafter shall serve as the parties’ constructive acceptance of an
amendment to the Restricted Area.

 

  9.1.2.

Solicitation of Employees. He will not directly or indirectly, as principal,
agent, owner, partner, stockholder, member, officer, director, employee,
independent contractor, representative, or consultant of any Competing Business,
or in any individual or representative capacity hire or solicit, directly or
indirectly, or cause (an)other(s) to hire or solicit, directly or indirectly,
the employment of any officer, agent, employee (inclusive of Account Executive,
Account Manager, Senior Account Executive, Senior Account Manager, Director of
Business Development, Area Vice President of

 

9



--------------------------------------------------------------------------------

 

Business Development, or other sales persons, clinical staff, office staff, or
corporate personnel) of the Company, the Business, or any Company subsidiary or
other affiliate, for the purpose of causing said individual(s) to terminate
employment with the Company, the Business, or any Company subsidiary or other
affiliate, and be employed by such Competing Business.

 

  9.1.3. Employment Covenant. (a) He will not accept, engage, or commence
employment with, or consult, contract or otherwise provide services (other than
services as outside counsel but subject to Section 8 of this Agreement) to, any
Competing Business within the Restricted Areas, and (b) during his employment,
and for a period of six (6) months after he ceases to be employed by the
Company, he will not accept, engage, or commence any services as outside counsel
to any Competing Business.

 

  9.1.4. Acknowledgment. Fleming acknowledges, represents, and agrees that the
restrictions in this Section 9.1 do not and will not preclude him from earning a
livelihood.

 

  9.2 Material Violation. A material violation of Sections 8 or 9 shall
constitute a material and substantial breach of this Agreement and shall result
in the imposition of the Company’s remedies contained in Section 10 herein.
Fleming acknowledges, represents, and agrees that proof of such personal
solicitation by Fleming of any employee, client, referral source, or patient
shall constitute absolute and conclusive evidence that Fleming has substantially
and materially breached the provisions of this Agreement.

 

  9.3 Covenants. It is understood by and between the parties that the foregoing
covenants set forth in Sections 8 and 9 are essential elements of this
Agreement, and that, but for the agreement of Fleming to comply with such
covenants, the Company would not have entered into this Agreement. Such
covenants by Fleming shall be construed as agreements independent of any other
provision of this Agreement and the existence of any claim or cause of action
Fleming may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these covenants.

 

10. Remedies. Fleming hereby acknowledges, covenants, and agrees that in the
event of a default or breach by Fleming of Sections 8 or 9 of this Agreement, in
addition to any other remedy set forth herein:

 

  10.1

Specific Performance; Waiver of Severance Payments. The Company will suffer
irreparable and continuing damages as a result of such breach and its remedy at
law will be inadequate. Fleming agrees that in the event of a violation or a
breach of Sections 8 or 9 of this Agreement by Fleming, in addition to any other
remedies available to it, the Company shall be entitled to an injunction
restraining any such default or any other appropriate decree of specific
performance, without the

 

10



--------------------------------------------------------------------------------

 

requirement to prove irreparable harm or the inadequacy of any remedy at law.
Fleming hereby waives the requirement to post a bond or other security, and
acknowledges that the Company shall also be entitled to any other equitable
relief the court deems proper. Further, in the event of the issuance of a Final
Order of Material Breach (a), Fleming shall return to the Company, in cash,
within five days of demand therefor, any Severance Compensation already paid to
him at the time of said breach, and all of his rights to receive any portion of
his Severance Compensation not already paid to him shall immediately terminate,
and (b) the unexercised portion of any stock option, whether or not vested, will
be immediately forfeited and canceled.

 

  10.2 Remedies Cumulative. Any and all of the Company’s remedies described in
this Agreement shall not be exclusive, both as among themselves and as applied
with other modes of legal redress, and shall be in addition to any and all other
remedies which the Company may have at law, contract, or in equity, including,
but not limited to, the right to monetary damages.

 

  10.3 Attorneys’ Fees. In the event of the issuance of a Final Order of
Material Breach, in addition to any other remedy afforded in law and equity, the
Company shall be entitled to recover from Fleming its attorneys’ fees and costs,
including any attorneys’ fees and costs incurred on appeal.

 

  10.4 Tolling. In the event Fleming breaches the covenants contained in
Section 9, Fleming hereby agrees that the time period(s) during which said
breach occurs shall be tolled and shall cease to run during any violation of any
such covenant. Further, Fleming agrees that in computing the time period(s) of
any restrictive covenant contained in this Agreement, the period between the
commencement and cessation of violations of these covenants shall not be
counted.

 

11. Severability/Savings Clause. The invalidity of any one or more of the words,
phrases, sentences, clauses, sections, subdivisions, or subparagraphs contained
in this Agreement shall not affect the enforceability of the remaining portions
of this Agreement or any part thereof, all of which are inserted conditionally
on their being legally valid. Specifically, but without limitation, if any court
of competent and proper jurisdiction finds that any portion of Sections 8 or 9
of this Agreement is overly broad or otherwise unenforceable, for any reason
whatsoever, then it is hereby agreed that this Agreement shall be reduced and/or
amended so as to render it enforceable to the fullest extent allowable under the
applicable law, and that any court of competent jurisdiction shall have the
power to alter the scope of any provision herein in order that said provision
would be made legal and enforceable upon the effectiveness of said alteration.
Further, all parties hereby agree that such revisions and alterations shall be
effective and binding as if they were in existence as of the Effective Date and
continuously thereafter.

 

12.

Successors/Assigns.

 

  12.1 Successors. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns. For purposes of this Agreement, the term
“successor” of Company shall include any person or entity that, whether directly
or indirectly, and/or whether by purchase, merger, consolidation, operation of
law, assignment, or otherwise acquires or controls: (i) all or substantially all
of the assets of Company; or (ii) more than fifty percent (50%) of the total
voting capital stock of the Company.

 

11



--------------------------------------------------------------------------------

  12.2 Assignment. This Agreement shall be non-assignable by either Company or
Fleming without the written consent of the other party, it being understood that
the obligations and performance of this Agreement are entirely and wholly
personal in nature.

 

13. Resolution of Disputes. In the event that either party to this Agreement has
any claim, right or cause of action against the other party to this Agreement,
which the parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 13.

 

  (a) The party claiming a cause of action or breach of this Agreement shall
first provide the other party with written notice of the breach. If the breach
is not remedied within 15 days of said notice, the party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified party or parties fail to make a selection
upon notice within the time period specified, the party asserting such claim
will appoint an arbitrator on behalf of the notified party. In the event that
the first two arbitrators selected fail to agree upon a third arbitrator within
15 days after their selection, then such arbitrator may, upon application made
by either of the parties to the controversy, be appointed by any judge of the
United States District Court for the Middle District of Louisiana.

 

  (b)

Each party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and

 

12



--------------------------------------------------------------------------------

 

engage disinterested third parties to advise the arbitrators. The arbitrators
shall not award any punitive damages. If any of the arbitrators selected
hereunder should die, resign or be unable to perform his or her duties
hereunder, the remaining arbitrators or, should such remaining arbitrators so
determine, any judge of the United States District Court for the Middle District
of Louisiana shall select a replacement arbitrator. The procedure set forth in
this Section for selecting the arbitrators shall be followed from time to time
as necessary. As to any claim, controversy, dispute or disagreement that under
the terms hereof is made subject to arbitration, no lawsuit based on such
matters shall be instituted by any of the parties, other than to compel
arbitration proceedings or enforce the award of a majority of the arbitrators.
All privileges under Louisiana and federal law, including attorney-client and
work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Louisiana law.

 

  (c) The parties agree that any arbitration shall be kept confidential and any
element of same (including but not limited to any pleadings, briefs or other
documents submitted or exchanged, any testimony or other oral submissions, and
any awards) shall not be disclosed beyond the arbitration panel, the parties,
their counsel and any person necessary to the conduct of the arbitration, except
as may be required in proceedings to compel or enforce arbitration proceedings
hereunder, if any, or in order to satisfy disclosure obligations imposed by law
or regulation or by any regulatory authority, including the United States
Securities and Exchange Commission and any applicable stock exchange.

 

  (d) The arbitral award may include an award of costs, including reasonable
attorneys’ fees and disbursements. Absent such an award, each party shall be
responsible in equal amounts for paying the cost of the arbitrators as well as
the other costs of the arbitration, and each party shall be responsible for
payment of the fees and expenses of its own counsel.

 

  (e) Notwithstanding any other provisions of this Section 13, in the event that
a Party against whom any claim, right or cause of action is asserted commences,
or has commenced against it, bankruptcy, insolvency or similar proceedings, the
party or parties asserting such claim, right or cause of action will have no
obligations under this Section 13 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 13 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

 

  (f) Notwithstanding any other provisions of this Section 13, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 8 or 9, the arbitration requirements of this Section 13
shall not apply.

 

13



--------------------------------------------------------------------------------

  (g) Any court proceedings relating to this Agreement shall be filed
exclusively in the federal and state courts domiciled in Baton Rouge, Louisiana,
and the Parties hereto consent to the venue and jurisdiction of such courts.

 

14.

Miscellaneous Provisions.

 

  14.1 Amendment. No amendment, waiver, or modification of this Agreement or any
provisions of this Agreement shall be valid unless in writing and duly executed
by both parties.

 

  14.2 Waiver. Any waiver by any party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or waiver
of any other breach of any provision of this Agreement.

 

  14.3 Captions. Captions contained in this Agreement are inserted only as a
matter of convenience or for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provisions of this
Agreement.

 

  14.4 Interpretation. Should any provision of this Agreement require judicial
interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the party which itself
or through its agent prepared the same.

 

  14.5 Prior Agreements. This Agreement and the attachments hereto contain the
entire understanding of the parties covering the subject matter hereof and
supersedes and replaces all prior agreements, understandings, discussions and
negotiations, whether written or oral, between the parties hereto dealing with
the subject matter hereof.

 

  14.6 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Louisiana. Subject to Section 13, the
parties stipulate and agree that venue and jurisdiction for any controversies,
disputes, or legal proceedings involving or arising out of this Agreement shall
be proper in the Nineteenth Judicial District Court in the Parish of East Baton
Rouge, State of Louisiana or the United States District Court for the Middle
District of Louisiana.

 

  14.7 Execution. It is the intention of the parties hereto that this Agreement
will not be valid and binding upon the parties hereto until such time as this
Agreement is executed by both parties in accordance herewith. This Agreement may
be executed in counterparts.

 

  14.8 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Fleming’s employment to the extent
necessary to preserve the intended rights and obligations.

 

14



--------------------------------------------------------------------------------

  14.9 Notices. Any notices required to be given under this Agreement shall be
in writing, and delivered or mailed, and if mailed, postage prepaid, certified,
return receipt requested and addressed to the Company and to Fleming at the
addresses set forth below, or such other addresses as the Parties may from time
to time hereafter designate in writing, such notices to be effective upon
receipt by the party to whom such notice is addressed:

 

If to the Company:

   AMEDISYS, INC.    5959 South Sherwood Forest Boulevard,    Baton Rouge,
Louisiana, 70816    Attention: Chief Executive Officer   

If to Fleming:

   Dr. Michael O. Fleming    [REDACTED]

IN WITNESS WHEREOF, the parties have signed and executed this Agreement as of
the day and year first written hereinabove.

 

AMEDISYS, INC.:     FLEMING: By:  

/S/ William F. Borne

     

/S/ Michael O. Fleming

 

William F. Borne

     

Dr. Michael O. Fleming

  Chief Executive Officer      

 

15



--------------------------------------------------------------------------------

Attachment 9.1.1

RESTRICTED AREA

[Intentionally omitted from Exhibit 10.1 due to length; includes all counties,
parishes and United States Territories in which operating subsidiaries of
Amedisys, Inc. own or operate home health or hospice agencies]

 

Attachment 9.1.1 – Page 1



--------------------------------------------------------------------------------

Attachment 8.6:

HIPAA CONFIDENTIALITY AGREEMENT

See Next Page

- Remainder of Page Left Intentionally Blank -



--------------------------------------------------------------------------------

LOGO [g40499g04r42.jpg]

CONFIDENTIALITY COVENANT

I acknowledge that I am aware of and understand the corporate policies of
Amedisys regarding the security of personal health information including the
policies and procedures relating to the use, collection, disclosure, storage,
and destruction of protected health information.

In consideration of my employment or association with Amedisys and as an
integral part of the terms and conditions of my employment or association, I
hereby covenant, warrant, and agree that I shall not at any time, during my
employment, contract, association, or appointment with Amedisys or after the
cessation of such employment, contract, association, or appointment, access or
use protected health information except as may be required in the course and
scope of my duties and responsibilities and in accordance with applicable law
and corporate and departmental policies governing the proper use and release of
protected health information.

I fully understand and acknowledge that my obligations outlined hereinabove will
continue even after the termination of my employment, contract, association, or
appointment with Amedisys.

I also understand that the unauthorized use or disclosure of protected health
information shall result in Company disciplinary action up to and including
termination of my employment, contract, association, or appointment, the
institution of legal action pursuant to applicable state or federal laws, and a
report to my professional regulatory body.

I further acknowledge that by virtue of my employment, contract, association, or
appointment with Amedisys, that I may be afforded access to Confidential Company
Information concerning the business and practices of Amedisys, which shall
specifically include, but shall not be limited to inventions and improvements,
ideas, plans, processes, financial information, techniques, technology, trade
secrets, patient lists, manuals, disease state management protocols, and/or
other information developed, in the possession of, or acquired by or on behalf
of Amedisys, which relates to or affects any aspect of Amedisys’ business and
affairs (“Confidential Company Information”). I hereby agree that I will not
use, disclose, or distribute Confidential Company Information and/or information
derived therefrom except for the exclusive benefit of Amedisys.

I understand, acknowledge, and agree that nothing contained herein shall be
deemed or regarded as an employment contract or any other guarantee of
employment, and shall not otherwise alter or affect my status as an at-will
employee (or where applicable, independent contractor) of the Company.

EXECUTED, this                      day of                 , 200    .

 

             

Signature

    Printed Name

 

18



--------------------------------------------------------------------------------

Attachment 6.3

RELEASE

In exchange for certain termination payments, benefits and promises to which
Michael O. Fleming (“Fleming”) would not otherwise be entitled, Fleming,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which Fleming has or
ever had against the Company on or before the date of the execution of this
Release, including but not limited to claims in common law, whether in contract
or in tort, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with the Company.

Fleming acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it, and that he has been given the
opportunity to consult an attorney prior to executing this Release. This Release
shall not become effective or enforceable until seven (7) days following its
execution by Fleming. Prior to the expiration of the seven-(7) day period,
Fleming may revoke Fleming’s consent to this Release.

Fleming acknowledges by executing this Release that Fleming has returned to the
Company all Company property in Fleming’s possession.

Fleming acknowledges that the terms of this Release and Fleming’s separation of
employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Fleming’s
immediate family or tax or legal advisors, neither Fleming nor Fleming’s agents
shall divulge, publish or publicize any such confidential information to any
third parties or the media, or to any current or former employee, customer or
client of the Company or its businesses or any of its affiliates.

FLEMING ACKNOWELDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

Signed:                                                  

Date:                                                      

 

19